
	
		I
		111th CONGRESS
		1st Session
		H. R. 2311
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Kirk (for
			 himself, Mr. Larsen of Washington,
			 Mrs. Davis of California, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide for increased funding and support for
		  diplomatic engagement with the People’s Republic of China.
	
	
		1.Short titleThis Act may be cited as the
			 United States-China Diplomatic
			 Expansion Act of 2009.
		2.Public diplomacy
			 in the People’s Republic of ChinaThere is authorized to be appropriated to
			 the Secretary of State $6,000,000 for fiscal year 2010 for public diplomacy
			 programming, the hiring of additional local public diplomacy personnel, and
			 public diplomacy information technology infrastructure in the People’s Republic
			 of China.
		3.Construction of
			 one new United States consulate in the People’s Republic of ChinaThere is authorized to be appropriated to
			 the Secretary of State $65,000,000 for fiscal year 2010 for the construction of
			 one additional United States consulate in the People’s Republic of China (in
			 addition to the number of such consulates in the People’s Republic of China in
			 existence on the date of the enactment of this Act).
		4.Establishment of
			 ten new United States diplomatic posts in the People’s Republic of
			 ChinaThere is authorized to
			 be appropriated to the Secretary of State $10,000,000 for fiscal year 2010 for
			 the establishment of ten additional United States diplomatic posts in the
			 People’s Republic of China (in addition to the number of such posts in the
			 People’s Republic of China in existence on the date of the enactment of this
			 Act), including facility rental, necessary and appropriate Foreign Service
			 officer posting at such additional posts, the hiring of local personnel and
			 administrative support.
		5.Chinese language
			 exchangesThere is authorized
			 to be appropriated to the Secretary of State for fiscal year 2010—
			(1)$2,000,000 for
			 Chinese language teacher exchanges with the People’s Republic of China;
			(2)$2,000,000 for
			 Chinese Fulbright Language Teaching Assistants;
			(3)$2,000,000 for
			 Fulbright Critical Language Scholarships in Chinese language;
			(4)$1,000,000 for the
			 Gilman Critical Language Scholarships in Chinese language; and
			(5)$3,000,000 for
			 Intensive Language Summer Institutes in the People’s Republic of China.
			6.Rule of
			 lawThere is authorized to be
			 appropriated to the Secretary of State for fiscal year 2010 $2,000,000 for rule
			 of law initiatives in the People’s Republic of China.
		7.United States
			 participation in Asia-Pacific Economic CooperationThere
			 is authorized to be appropriated to the Secretary of State $3,000,000 for
			 fiscal year 2010 for a United States financial contribution to Asia-Pacific
			 Economic Cooperation.
		
